Case 1:20-bk-11684-MB         Doc 8 Filed 09/30/20 Entered 09/30/20 16:04:53                  Desc
                              Main Document     Page 1 of 2



 1

 2
                                                                     FILED & ENTERED
 3

 4                                                                         SEP 30 2020

 5                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY Pgarcia DEPUTY CLERK
 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                 SAN FERNANDO VALLEY DIVISION
11 In re:                                               Case No.: 1:20-bk-11684-MB
12
     VALLEY ENTERPRISES T.S. INC,                       Chapter 11
13
                         Debtor.                        ORDER DISMISSING BANKRUPTCY
14                                                      CASE PURSUANT TO ORDER TO SHOW
                                                        CAUSE AND LOCAL BANKRUPTCY
15                                                      RULE 9011-2(a)
16

17

18
19

20          TO DEBTOR, VALLEY ENTERPRISES T.S. INC, THE UNITED STATES
21 TRUSTEE, AND ALL PARTIES OF INTEREST:

22          The above-captioned debtor, Valley Enterprises T.S. Inc ("Debtor"), filed a voluntary
23 bankruptcy petition in pro per on September 17, 2020. Local Bankruptcy Rule 9011-2(a), bars a

24 corporation, partnership, any unincorporated association, limited liability company, or trust from

25 filing a petition or otherwise appearing without counsel in any case or proceeding. Therefore, on

26 September 18, 2020, the Court entered its Order to Show Cause Why Case Should Not Be

27 Dismissed (the “OSC”) which required the Debtor to enter the appearance of its counsel no later

28 than September 28, 2020. Case Dkt. 2. The Debtor has failed to respond to the OSC and has failed
                                                 1
                                         ORDER DISMISSING CASE
Case 1:20-bk-11684-MB           Doc 8 Filed 09/30/20 Entered 09/30/20 16:04:53   Desc
                                Main Document     Page 2 of 2



 1 to enter the appearance of its counsel. Based on the foregoing, IT IS HEREBY ORDERED

 2 THAT this bankruptcy case is DISMISSED.

 3                                              ###

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23   Date: September 30, 2020
24

25

26

27

28
                                                  2
                                        ORDER DISMISSING CASE
